DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 1 and 11 are amended.
Claims 1-20 are presented for examination. 

Response to Amendments
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11’s “at least one second sensor selected based based on the sensor hierarchy” should be -- at least one second sensor selected based on the sensor hierarchy --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghiglino Novoa et al. (US Publication 2020/0293045 A1) in view of Whitlow et al (US Publication 2010/0231418 A1) and in further view of Blom (WO 2019/147173 A1). 
Regarding claim 1, Ghiglino Novoa teaches a system for multispectral object identification, comprising: an autonomous aircraft sensor suite onboard an autonomous aircraft including at least one of: a vision system (VS), a radio frequency (RF) radio detection and ranging (RADAR) system, a laser imaging detection and ranging (LIDAR) system, a map database, and an avionics suite (Ghiglino Novoa: Para. 0009, 0015; autonomous navigation for a drone (UAV, RPAS) which uses a combination of measurements obtained by a LiDAR laser scanner, which can either be two-dimensional (2D) or three-dimensional (3D), image processing and inertial sensor fusion); an object identification and positioning system associated with the autonomous aircraft sensor suite and including at least one processor (Ghiglino Novoa: Para. 0018, 0021; estimating a relative position of the drone and the detected object; processing means of an on-board computer).
Ghiglino Novoa doesn’t explicitly teach a storage including a multispectral (MS) database associated with each of the object identification and positioning system and the processor, the MS database including a plurality of historical object data defining an associated plurality of objects.
However Whitlow, in the same field of endeavor teaches a storage including a multispectral (MS) database associated with each of the object identification and positioning system and the processor, the MS database including a plurality of historical object data defining an associated plurality of objects (Whitlow: Para. 0027; the display system includes one more databases).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).
a tangible, non-transitory memory within the storage configured to communicate with the at least one processor, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the at least one processor (Ghiglino Novoa: Para. 0018, 0021; device comprises a (2D or 3D) LiDAR scanner, computer vision sensor and processing means of an on-board computer).
Ghiglino Novoa and Whitlow don’t explicitly teach determine a sensor hierarchy of the autonomous aircraft sensor suite based on one of: a mission of the autonomous aircraft, a speed of the autonomous aircraft, an altitude of the autonomous aircraft, or a range between the autonomous aircraft and a sensed object; receive first sensor data from at least one first sensor of the autonomous aircraft sensor suite, the at least one first sensor based on the sensor hierarchy, the at least one first sensor operating within a first spectrum, the first sensor data including at least one first attribute of the sensed object.
However Blom, in the same field of endeavor, teaches determine a sensor hierarchy of the autonomous aircraft sensor suite based on one of: a mission of the autonomous aircraft, a speed of the autonomous aircraft, an altitude of the autonomous aircraft, or a range between the autonomous aircraft and a sensed object (Blom: Pg. 4 Lines 26-29, Pg. 13 Lines 1-20; only sensor data from the only one, or from the limited amount of sensors might be selected;  since the aircraft there might be at high altitude so that no risk will occur there even in case the data is not updated there); receive first sensor data from at least one first sensor of the autonomous aircraft sensor suite, the at least one first sensor based on the sensor hierarchy, the at least one first sensor operating within a first spectrum, the first sensor data including at least one first attribute of the sensed object (Blom: Pg. 4 Lines 3-11, Pg. 13 Lines 1-20; imaging sensor; selecting the provided sensor data according to predetermined conditions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Blom’s sensor selection based on the criteria for the current mission (Blom: Pg. 3 Lines 26-29, Pg. 13 Lines 1-20) into Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).
In the following limitation, Ghiglino Novoa doesn’t explicitly teach compare the received at least one first attribute to the historical object data; identify the sensed object if the first attribute comparison results in a match.
However Whitlow, in the same field of endeavor teaches compare the received at least one first attribute to the historical object data (Whitlow: Para. 0034; data source correlation process may identify a first object region using positional data derived from a tracking signal associated with (or corresponding to) a first object within the sensing region); identify the sensed object if the first attribute comparison results in a match (Whitlow: Para. 0034; if the tracking data identifies the object as a tank, the data source correlation process may parse the sensor data and try to identify a subset which matches a pattern of sensor data known to correspond to a tank).
In the following limitations, Ghiglino Novoa teaches update a partition of the MS database with the at least one first attribute of the sensed object if the first attribute comparison results in a non-match (Ghiglino Novoa: Para. 0074; if features do not .
Ghiglino Novoa and Whitlow don’t explicitly teach receive second sensor data from at least one second sensor of the autonomous aircraft sensor suite, the at least one second sensor selected based on the sensor hierarchy, the second sensor data including at least one second attribute of the sensed object, the at least one second sensor operating within a second spectrum diverse from the first spectrum.
However Blom, in the same field of endeavor, teaches receive second sensor data from at least one second sensor of the autonomous aircraft sensor suite, the at least one second sensor selected based on the sensor hierarchy, the second sensor data including at least one second attribute of the sensed object, the at least one second sensor operating within a second spectrum diverse from the first spectrum (Blom: Pg. 4 Lines 3-11, Pg. 13 Lines 1-20 ; one infrared sensor; selecting the provided sensor data according to predetermined conditions; only sensor data from the only one, or from the limited amount of sensors might be selected).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Blom’s sensor selection based on the criteria for the current mission (Blom: Pg. 3 Lines 26-29, Pg. 13 Lines 1-20) into Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).
compare the received at least one second attribute to the historical object data; identify the sensed object if the second attribute comparison results in a match.
However Whitlow, in the same field of endeavor teaches compare the received at least one second attribute to the historical object data (Whitlow: Para. 0034; if the tracking data identifies the object as a tank, the data source correlation process 300 may parse the sensor data and try to identify a subset which matches a pattern of sensor data known to correspond to a tank); identify the sensed object if the second attribute comparison results in a match (Whitlow: Para. 0034; if the tracking data identifies the object as a tank, the data source correlation process 300 may parse the sensor data and try to identify a subset which matches a pattern of sensor data known to correspond to a tank).
In the following limitations, Ghiglino Novoa teaches update the partition of the MS database with the at least one second attribute of the sensed object if the second attribute comparison results in a non-match (Ghiglino Novoa: Para. 0074; if features do not match any incoming object for several readings, then the track is lost and the object is removed from the list); determine a position of the autonomous aircraft based on the identification of the sensed object (Ghiglino Novoa: Para. 0016-0018; estimating a relative position of the drone and the detected object); and manipulate a flight control based on the position (Ghiglino Novoa: Para. 0019-0020, 0111; once the desired pose according to LiDAR object detections and windmill tracking is obtained, it is used to correct the trajectory followed by the drone).
claim 3, Ghiglino Novoa teaches the system for multispectral object identification of claim 1, wherein the first spectrum is one of a RADAR frequency band and a visible frequency band and wherein the second spectrum is between an ultraviolet a far-infrared band (Ghiglino Novoa: Para. 0076; camera of the drone reads on visible frequency; LiDAR reads on ultraviolet and a far-infrared band).
Regarding claim 4, Ghiglino Novoa doesn’t explicitly teach wherein the at least one first attribute and the at least one second attribute of the sensed object further comprises a shape, a size, a texture, a reflectivity level, a radar cross section, and a color, and a three-dimensional position relative to a datum, the datum includes a vertical geodetic reference datum and a horizontal geodetic reference datum.
However Whitlow, in the same field of endeavor teaches wherein the at least one first attribute and the at least one second attribute of the sensed object further comprises a shape, a size, a texture, a reflectivity level, a radar cross section, and a color, and a three-dimensional position relative to a datum, the datum includes a vertical geodetic reference datum and a horizontal geodetic reference datum (Whitlow: Para. 0039; visually distinguishable characteristic may be realized by using one more of the following: color, hue, tint, brightness, graphically depicted texture or pattern, contrast, transparency, opacity, shading, animation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).
claim 5, Ghiglino Novoa teaches the system for multispectral object identification of claim 4, wherein determine a position of the autonomous aircraft further includes a determination of a position relative to the sensed object and a position relative to the datum (Ghiglino Novoa: Para. 0016-0018; estimating a relative position of the drone and the detected object).
Regarding claim 6, Ghiglino Novoa teaches the system for multispectral object identification of claim 1, wherein the sensed object includes a terrain object, a geographical object, a natural object, a man-made object, an airport prepared surface, a landing surface, a flight deck, an aircraft, and a target of interest (Ghiglino Novoa: Para. 0023; mainly focused on irregular or lattice structures: Towers of CSP, observation towers, drop towers of amusement parks, lighthouses, radio-television towers, transmission towers, hanging bridges).
Regarding claim 7, Ghiglino Novoa teaches the system for multispectral object identification of claim 1, wherein identify the sensed object further comprises a comparison of the sensed at least one first attribute with the historical object data, the comparison including a percentage-based threshold match of a totality of object attributes (Ghiglino Novoa: Para. 0073; all measurements from the LiDAR sensor which distance is closer or further than a threshold of interest are discarded by a segmentation algorithm executed by processing means, an on-board computer, of the drone).
Regarding claim 8, Ghiglino Novoa doesn’t explicitly teach wherein the second spectrum diverse from the first spectrum further includes a diversity in at least one of a reflectivity, frequency, a wavelength, a temperature, an emissivity and a bandwidth.
wherein the second spectrum diverse from the first spectrum further includes a diversity in at least one of a reflectivity, frequency, a wavelength, a temperature, an emissivity and a bandwidth (Whitlow: Para. 0024; a typical radar sensor system generally operates with a frequency ranging from about tens of GHz to one hundred GHz).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).
Regarding claim 9, Ghiglino Novoa teaches the system for multispectral object identification of claim 1, wherein the object identification and positioning system determines which sensor of the sensor suite is the at least one first sensor and the at least one second sensor based on a sensor hierarchy, the sensor hierarchy based at least on a flight analysis (Ghiglino Novoa: Para. 0076, 0077; when the nacelle is detected using LiDAR, a computer vision algorithm for detecting nacelle may add robustness and precision; the computer vision algorithm searches for three blades).
Regarding claim 10, Ghiglino Novoa teaches the system for multispectral object identification of claim 9, wherein the flight analysis includes an analysis of the autonomous aircraft at least one of: an altitude, a mission, a speed and a sensor fidelity (Ghiglino Novoa: Para. 0077; windmill detection and tracking capabilities provided by LiDAR reads on a mission).
claim 11, Ghiglino Novoa teaches a method for multispectral object identification (Ghiglino Novoa: Para. 0018, 0021; estimating a relative position of the drone and the detected object; processing means of an on-board computer). 
Ghiglino Novoa and Whitlow don’t explicitly teach determininq a sensor hierarchy of an autonomous aircraft sensor suite based on one of: a mission of an autonomous aircraft, a speed of the autonomous aircraft, an altitude of the autonomous aircraft, or a ranqe between the autonomous aircraft and a sensed object; receiving first sensor data from at least one first sensor of an autonomous aircraft sensor suite the at least one first sensor selected based on the sensor hierarchy onboard an autonomous aircraft, the first sensor operating within a first spectrum, the first sensor data including a first attribute of the sensed object.
However Blom, in the same field of endeavor, teaches determininq a sensor hierarchy of an autonomous aircraft sensor suite based on one of: a mission of an autonomous aircraft, a speed of the autonomous aircraft, an altitude of the autonomous aircraft, or a ranqe between the autonomous aircraft and a sensed object (Blom: Pg. 3 Lines 26-29, Pg. 13 Lines 1-20; only sensor data from the only one, or from the limited amount of sensors might be selected;  sensor data can be selected according to what is important for a current flight and/or a current mission); receiving first sensor data from at least one first sensor of an autonomous aircraft sensor suite the at least one first sensor selected based on the sensor hierarchy onboard an autonomous aircraft, the first sensor operating within a first spectrum, the first sensor data including a first attribute of the sensed object (Blom: Pg. 4 Lines 3-11, Pg. 13 Lines 1-20; imaging sensor; selecting the provided sensor data according to predetermined conditions).

In the next limitation, Ghiglino Novoa doesn’t explicitly teach comparing the first attribute to a plurality of historical object data within a multispectral (MS) database associated with a storage onboard the autonomous aircraft; identifying the sensed object if the first attribute comparison results in a match.
However Whitlow, in the same field of endeavor teaches comparing the first attribute to a plurality of historical object data within a multispectral (MS) database associated with a storage onboard the autonomous aircraft (Whitlow: Para. 0034; data source correlation process may identify a first object region using positional data derived from a tracking signal associated with (or corresponding to) a first object within the sensing region); identifying the sensed object if the first attribute comparison results in a match (Whitlow: Para. 0034; if the tracking data identifies the object as a tank, the data source correlation process may parse the sensor data and try to identify a subset which matches a pattern of sensor data known to correspond to a tank).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by 
In the following limitations, Ghiglino Novoa teaches updating a partition of the MS database with the first attribute if the first attribute comparison results in a non-match (Ghiglino Novoa: Para. 0074; if features do not match any incoming object for several readings, then the track is lost and the object is removed from the list).
Ghiglino Novoa and Whitlow don’t explicitly teach receiving second sensor data from at least one second sensor of the autonomous aircraft sensor suite, the at least one second sensor selected based based on the sensor hierarchy, the second sensor data including a second attribute of the sensed object, the second sensor operating within a second spectrum diverse from the first spectrum.
However Blom, in the same field of endeavor, teaches receiving second sensor data from at least one second sensor of the autonomous aircraft sensor suite, the at least one second sensor selected based based on the sensor hierarchy, the second sensor data including a second attribute of the sensed object, the second sensor operating within a second spectrum diverse from the first spectrum (Blom: Pg. 4 Lines 3-11, Pg. 13 Lines 1-20; one infrared sensor; selecting the provided sensor data according to predetermined conditions; only sensor data from the only one, or from the limited amount of sensors might be selected). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Blom’s sensor selection based on the criteria for the current mission (Blom: Pg. 3 Lines 26-29, Pg. 13 Lines 1-20) into Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 
In the following limitation, Ghiglino Novoa doesn’t explicitly teach comparing the second attribute to the historical object data; identifying the sensed object if the second attribute comparison results in a match.
However Whitlow, in the same field of endeavor teaches comparing the second attribute to the historical object data (Whitlow: Para. 0034; data source correlation process may identify a first object region using positional data derived from a tracking signal associated with (or corresponding to) a first object within the sensing region); identifying the sensed object if the second attribute comparison results in a match (Whitlow: Para. 0034; if the tracking data identifies the object as a tank, the data source correlation process may parse the sensor data and try to identify a subset which matches a pattern of sensor data known to correspond to a tank).
In the following limitations, Ghiglino Novoa teaches updating the partition of the MS database with the second attribute of the sensed object if the comparison results in a non-match (Ghiglino Novoa: Para. 0074; if features do not match any incoming object for several readings, then the track is lost and the object is removed from the list); determining a position of the autonomous aircraft based on the identification of the sensed object (Ghiglino Novoa: Para. 0016-0018; estimating a relative position of the drone and the detected object); and manipulating an autonomous aircraft flight control based on the position (Ghiglino Novoa: Para. 0019-0020, 0111; once the desired pose according to LiDAR object detections and windmill tracking is obtained, it is used to correct the trajectory followed by the drone).
claim 12, Ghiglino Novoa teaches the method for multispectral object identification of claim 11, wherein the autonomous aircraft sensor suite onboard an autonomous aircraft comprises at least one of: a vision system (VS), a radio frequency (RF) radio detection and ranging (RADAR) system, a laser imaging detection and ranging (LIDAR) system, a map database, and an avionics suite (Ghiglino Novoa: Para. 0009, 0015; autonomous navigation for a drone (UAV, RPAS) which uses a combination of measurements obtained by a LiDAR laser scanner, which can either be two-dimensional (2D) or three-dimensional (3D), image processing and inertial sensor fusion).
Regarding claim 13, Ghiglino Novoa teaches the method for multispectral object identification of claim 12, wherein the avionics suite further comprises at least one of an Inertial Reference System (IRS), a Global Positioning System (GPS), an Instrument Landing System (ILS), and a Radio Altimeter (RA) (Ghiglino Novoa: Para. 0009, 0015; inertial sensor fusion).
Regarding claim 14, Ghiglino Novoa teaches the method for multispectral object identification of claim 11, wherein the at first spectrum is one of a RADAR frequency band and a visible frequency band and wherein the second spectrum is between an ultraviolet a far-infrared band (Ghiglino Novoa: Para. 0076; camera of the drone reads on visible frequency; LiDAR reads on ultraviolet and a far-infrared band).
Regarding claim 15, Ghiglino Novoa doesn’t explicitly teach wherein the first attribute and the second attribute of the sensed object comprises one of a shape, a size, a texture, a reflectivity level, a radar cross section, and a color, and a three-dimensional position relative to a datum, the datum includes a vertical geodetic reference datum and a horizontal geodetic reference datum.
However Whitlow, in the same field of endeavor teaches wherein the first attribute and the second attribute of the sensed object comprises one of a shape, a size, a texture, a reflectivity level, a radar cross section, and a color, and a three-dimensional position relative to a datum, the datum includes a vertical geodetic reference datum and a horizontal geodetic reference datum (Whitlow: Para. 0039; visually distinguishable characteristic may be realized by using one more of the following: color, hue, tint, brightness, graphically depicted texture or pattern, contrast, transparency, opacity, shading, animation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).
Regarding claim 16, Ghiglino Novoa teaches the method for multispectral object identification of claim 11, wherein receiving sensor data from at least two sensors of a sensor suite further comprises a phase of flight analysis and a determination of a sensor hierarchy, each based on at least one of an altitude, a mission, a speed, and a sensor fidelity (Ghiglino Novoa: Para. 0076, 0077; when the nacelle is detected using LiDAR, a computer vision algorithm for detecting nacelle may add robustness and precision; the computer vision algorithm searches for three blades; windmill detection and tracking capabilities reads on a mission).
claim 18, Ghiglino Novoa teaches the method for multispectral object identification of claim 11, wherein identifying the sensed object further comprises a comparison of the first and second attribute with the historical object data, the comparison including: a comparison of the received first sensor data and second sensor data between diverse sensors; a correlation of the sensor data if the comparison results in a match; and an identification of the sensed object based on the correlation (Ghiglino Novoa: Para. 0076; LiDAR readings can be calibrated to correspond to pixels in the camera of the drone; calibration allows the LiDAR measurement to be shown in a 2D RGB or greyscale image; calibration gives an array of measurements with distance, x and y position, in the image for every frame captured by the camera; computer vision algorithm searches for three blades; LiDAR results show which pixels in the image are close to the borders of the blade).
Regarding claim 19, Ghiglino Novoa teaches the method for multispectral object identification of claim 11, further including determining which sensor of the sensor suite is the first sensor and the second sensor based on a sensor hierarchy, the sensor hierarchy based on a flight analysis (Ghiglino Novoa: Para. 0076, 0077; when the nacelle is detected using LiDAR, a computer vision algorithm for detecting nacelle may add robustness and precision; the computer vision algorithm searches for three blades).
Regarding claim 20, Ghiglino Novoa teaches the method for multispectral object identification of claim 19, wherein the flight analysis includes an analysis of at least one of: an altitude, a mission, a speed and a sensor fidelity associated with the autonomous aircraft .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ghiglino Novoa et al. (US Publication 2020/0293045 A1), Whitlow et al (US Publication 2010/0231418 A1), Blom (WO 2019/147173 A1) and in further view of Singh et al. (US Publication 2016/0335901 A1). 
Regarding claim 2, Ghiglino Novoa, Whitlow and Blom don’t explicitly teach a first partition comprising historical object data and a second partition comprising a newly sensed attribute of an object.
However Singh, in the same field of endeavor, teaches a first partition comprising historical object data and a second partition comprising a newly sensed attribute of an object (Singh: Para. 0032, 0034; terrain data for the digital elevation server may be pre-loaded onto the digital elevation map server from sources other than the craft's sensor systems reads on historical object data; object detection module receives images from the camera system and determines if a communicated signal is present in the image reads on newly sensed attribute of an object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Singh’s feedback loop that obtains updated object data in the path of the drone (Singh: Para. 0028) through Blom’s sensor selection based on the criteria for the current mission (Blom: Pg. 3 Lines 26-29, Pg. 13 Lines 1-20) which employs Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ghiglino Novoa et al. (US Publication 2020/0293045 A1), Whitlow et al (US Publication 2010/0231418 A1), Blom (WO 2019/147173 A1) and in further view of Chen et al. (US Publication 2016/0266579 A1). 
Regarding claim 17, Ghiglino Novoa, Whitlow, and Blom don’t explicitly teach flagging a newly sensed attribute stored in the partition of the MS database for post-flight update and verification; and sharing the updated partition of the MS database offboard the autonomous aircraft.
However Chen, in the same field of endeavor, teaches flagging a newly sensed attribute stored in the partition of the MS database for post-flight update and verification; and sharing the updated partition of the MS database offboard the autonomous aircraft (Chen: Para. 0015, 0066; continuously update a database of master surveillance data, telemetry information, mission data, collision mapping, drone coordination; the drone security system may comprise a back-end including one or more servers; the back-end architecture may comprise, or be in communication with, one or more of a database).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have continuous update a master surveillance database for drone coordination on a server (Chen: Para. 0015, 0066) through Blom’s sensor selection based on the criteria for the current mission (Blom: Pg. 3 Lines 26-29, Pg. 13 Lines 1-20) which employs Whitlow’s plurality of databases to compare sensor data to historical object data (Whitlow: Para. 0027, 0034) to navigate a drone by tracking objects using both a computer vision sensor and a Lidar (Ghiglino Novoa: Para. 0009, 0015).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663